Title: To Benjamin Franklin from Deborah Franklin, [5–8 February? 1766]
From: 
To: 


[February 5–8? 1766]
[First part missing] as I am a lone [torn] down to Chat a littel with you all thow I have not aney thing extray[ordinary to say. I] have had Parker hear for 3 weeks under a viloant fitt of the Goute in [the limbs] and the Stumack he ses his harte I say it was the stamp ackte or the illnes of his Son but be it as it will he is better and went home yisterday morning. Indead he has had a sad time of it in dead I can assure you and so I was a going to say but I ad no more than that thank God I am as well as yousual. Brother Petter I think is verey poorly but as he is a dockter he Cures himselef maney times a day but look very miserabel in dead so that everey bodey that sees him telles me hough he looks. I was told within this week that he was un well. I wente over. he was in his chamber I wente up to see him. He wondered aney bodey Cold say that he was un well and began to administer or subscribe to me I sed I wished he wold be advise by me and live like me and look like my Papey and me but his knoledg is so superer to mine I Cold not porswaid him to follow my advise but to be as serious as I Can I never saw but only Mr. Kinersly look like him sense I knew aney thing. If he donte recover soon it is over with him. Sister is verey well. Our poor Mrs. Smith Contineus verey ill still 15 or 17 weeks since shee was first taken ill and shee is not like to get beter.
So far I wrote and then had the pleshuer of a visit from Mr. and Mrs. [illegible] thair marreyed Dafter Mrs. Rhodes the younger and Miss Rhodes. Laste night Mr. Rhodes Came to see me he wanted twenty pounds for the Bricklair. I sent it to him this day. He will write to you and tell you hough it is for my memery is not safe boute the pente houses is don. I paid above tin poundes for shingeles and sume other thinges. So you see that when a house is dun thair is much to be dun after. I shold be glad if we Cold get the well duge but I am afraid it will not be dun this seson all thow I am told the awarde is finish but it is seled up tell the Corte but when that is to be I no not so I Cante tel [torn] to due so I due nothing only I have had all the rubig of the lime Conveyed [to the farm] and sente Gorge to spred it over the pastur with what ashes we have ma[de. Gorge is] for my [planting] an orchord at paster but we difer in senteyments [then he is] for my giting worke men and masonry to buld a bridg over the [run as it] will be more [easy] to [step] over. We difer in that all so indead his marraig [is of no] servis to him nor aney one eles but one thing I beleve thair is like to [be no] more Gorges which is sume Comforte to me. I ad no more on that [head.] Salley is gon to the Assembley to danse with a friend of Mager Smalls so I have had my letter readey be for the packit Comes in as thair is not time to writ when he dus Come as the stay is verey shorte. [Remainder missing.]
[In the margin of the last paragraph:] this was wrote two weeks a go.
